Title: Conversation with Robert Liston, [28 October 1797]
From: Liston, Robert,Hamilton, Alexander
To: 



[New York, October, 1797]

“It remains to be considered whether His Majesty’s Service might not reap considerable advantage from a general stipulation for the restitution of deserters in nearly the same terms with those employed in the French Treaty. Our friends in this Country think it would, and they strongly advise that an article of that tenour should be concluded. Among the number of these is Colonel Hamilton of New York, who expressed to me his opinion that we ought carefully to avoid urging the American Ministry to any stipulations which might add strength to that imputation of partiality to Great Britain which has of late been cast upon them by the Democratic Party.”
